Exhibit 10.1

A MARK OF [**] IN THE TEXT OF THIS EXHIBIT INDICATES THAT CONFIDENTIAL MATERIAL
HAS BEEN OMITTED. THIS EXHIBIT, INCLUDING THE OMITTED PORTIONS, HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

SUPPLEMENTAL CONFIRMATION

 

To:  

Fifth Third Bancorp

Fifth Third Center

Cincinnati, Ohio 45263

From:   Goldman Sachs & Co. LLC Subject:   Accelerated Stock Buyback Ref. No.:  
Date:   August 15, 2017

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman Sachs & Co. LLC
(“GS&Co.”), and Fifth Third Bancorp (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between Dealer and Counterparty as of the relevant Trade Date
for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of April 23, 2012 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

 

Trade Date:

  

August 15, 2017

 

Forward Price Adjustment Amount:        

  

[**]*

 

Calculation Period Start Date:

  

August 15, 2017

 

Scheduled Termination Date:

  

December 14, 2017

 

First Acceleration Date:

  

[**]*

 

Prepayment Amount:

  

USD 990,000,000.00

 

Prepayment Date:

  

August 17, 2017

 

Initial Shares:

  

31,540,480

 

Initial Share Delivery Date:

  

August 17, 2017

 

Ordinary Dividend Amount:

  

[**]*

 

Scheduled Ex-Dividend Date:

  

September 28, 2017

 

Termination Price:

  

[**]*

 

Additional Relevant Days:

  

The 5 Exchange Business Days immediately following the Calculation Period.

 

Reserved Shares:

  

74,212,894

3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

[Remainder of Page Intentionally Blank]

*  CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
GS&Co., Facsimile No.

 

Yours faithfully, Goldman Sachs & Co. LLC By:   /s/ MICHAEL VORIS   Name:
Michael Voris   Title: Managing Director

Agreed and Accepted By:

 

FIFTH THIRD BANCORP By:   /s/ JAMES C. LEONARD   Name: James C. Leonard   Title:
Treasurer

 

[Signature Page to FITB ASR Supplemental Confirmation]